                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:17-cv-236-MOC
                             (3:10-cr-260-MOC-DSC-1)

GREGORY D. ANDERSON,                                  )
                                                      )
                       Petitioner,                    )
                                                      )
vs.                                                   )               ORDER
                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
                  Respondent.                         )
________________________________________              )

       THIS MATTER is before the Court on pro se Petitioner’s “Request to Enter Default,”

(Doc. No. 26).

       Petitioner argues that default should be entered against Assistant United States Attorneys

Michael Savage and Anthony Enright because they failed to respond to his Request for

Admissions, (Doc. No. 20). Petitioner’s Motion to Vacate pursuant to 28 U.S.C. § 2255 has already

been denied and dismissed and this case has been closed. (Doc. Nos. 21, 22). Even if this case was

not already closed, there is no legal or factual basis for Petitioner’s Motion. Petitioner’s “Request

to Enter Default” will therefore be dismissed as moot and alternatively denied.

        IT IS, THEREFORE, ORDERED that Petitioner’s “Request to Enter Default,” (Doc.

No. 26), is DISMISSED as moot and, alternatively, DENIED.

                                           Signed: May 31, 2019




                                                 1
